Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 1, 4, 9-10, 15, 18, 23-24, 44, 47 and 52-53 are rejected under 35 U.S.C. 103 as being obvious over Aoyama (US 8270332), in view of Peng et al. (US 2014/0133365), hereinafter referred to as Peng.
Regarding claim 1, Aoyama discloses: (1) a base station 100-fig.5 with MBMS SIB creating session 106-fig.5 (system information) to be scheduled for transmission, see abstract; (2) Flexible resources, e.g. the central 10MHZ, see col. 7, lines 36-43 for transmitting sib. As a result, the base station is able to send the SIB using the flexible resource (corresponding to determining, by a network device, a resource for sending the system information; sending, by the network device, the system information on the resource for sending the system information)
Aoyama, however, fails to teach before sending, by the network device, the system information on the resource for sending, system information, by the network device, first indication information to a terminal device, wherein the first indication is used for the terminal device to determine the resource for sending the system information, and wherein the first indication information is used for indicating a starting location of the resource where the network device sends the system information. 
Peng discloses the first resource sub-indicator includes 2-bit indicator in RRC signaling, wherein the 2-bit indicator is used for the UE to determine the resource, and wherein the 2-bit indicator is used for indicating a starting location of the resource, see 0055-0056. Consequently, employing the 2-bit indicator into the system information of Aoyama would derive the claimed steps.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ 2-bit indicator of the first 
Regarding claim 4, Aoyama discloses that it is possible as an operation to include the entire content of the MBMS SB in the MIB, see col. 7, lines 29-30. As a result, the 2-bit indicator of Peng could be used for indicating content information contained in the MIB.
Regarding claim 9, in Peng the 2-bit of the first resource sub-indicator (a preconfigured information), see 0055, is considered as the resource to be used for sending the system information according to a preconfigured information.
Regarding claim 10, in Peng the 2-bit indicator is used for indicating how to calculate and obtain a resource where the network device sends the system information. For example, the 2-bit first resource indicator takes the value of 00, 01, 10, and 11, see 0059-0060.
Regarding claim 15, Aoyama discloses a BS 100-fig.5 to transmit system information to a terminal-fig.18 (UE), see abstract. 
Aoyama, however, fails to teach receiving system information a configured first resource, wherein before receiving, by the terminal device, the system information on the configured first resource; and receiving, by the terminal device, first indication information; and determining, by the terminal device, the configured first resource according to the first indication information, wherein the first indication information is 
Peng discloses the base station sending the first resource sub-indicator to the UE, wherein the first resource includes 2-bit indicator, and the 2-bit indicator is considered as the configured first resource. Also, the 2-bit indicator is considered as a starting location of the resource, see 0055-0056. 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ 2-bit of the first resource sub-indicator taught by Peng into the system of Aoyama.  The suggestion/motivation for doing so would have been to enable the UE to be aware a resource occupancy scheme of the network side and to avoid an unnecessary power waste and unnecessary interference.
Regarding claim 18, this claim has similar limitations as those of claim 4.  Therefore, it is rejected under Aoyama-Peng for the same reasons as set forth in the rejection of claim 4.
Regarding claims 23-24, these claims have similar limitations as those of claims 9-10, respectively.  Therefore, they are rejected under Aoyama-Peng for the same reasons as set forth in the rejection of claims 9-10.
Regarding claim 44, this claim has similar limitations as those of claim 15.  Therefore, it is rejected under Aoyama-Peng for the same reasons as set forth in the rejection of claim 15. In Aoyama the UE 600-fig.18 includes a receiving section 607, and processor 604 for performing the claimed steps.



Regarding claim 47, this claim has similar limitations as those of claim 18.  Therefore, it is rejected under Aoyama-Peng for the same reasons as set forth in the rejection of claim 18.
Regarding claims 52-53, these claims have similar limitations as those of claims 23-24, respectively.  Therefore, they are rejected under Aoyama-Peng for the same reasons as set forth in the rejection of claims 23-24.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465